689 S.E.2d 876 (2009)
LIBERTARIAN PARTY, et al.
v.
STATE, et al.
No. 479A09.
Supreme Court of North Carolina.
December 21, 2009.
Kenneth A. Soo, Raleigh, for Libertarian Party of NC.
Robert M. Elliot, Winston-Salem, for American Civil Liberties.
Katherine Lewis Parker, for NC Green Party.
Alexander McC. Peters, Special Deputy Attorney General, for State Board of Elections.
The following order has been entered on the motion filed on the 18th of December 2009 by NC Institute for Constitutional Law for Leave to Participate as Amicus Curiae:
"Motion Allowed by order of the Court in conference this the 21st of December 2009."